Dykman, J.
(dissenting):
This is an action by judgment-creditors to set aside a voluntary general assignment for the benefit of creditors, containing preferences. The assignment is challenged by reason of the four preferences to Hansett, Lamont, Blaners and Wilcox, and special findings have been made by the trial judge respecting each of these claims. These findings show entire freedom from fraud, and they are all well supported by the testimony.
An extended examination of the proof would be only a collation of the facts contained in the findings, and these are sustained by proof; the result would be the same.
The plaintiffs had reason for the commencement of the action as there were some matters quite suggestive of fraud without explanation. .Hence the complaint was properly dismissed without costs.
The judgment should be affirmed, with costs.
Present — Barnard, P. J., Dykman and Cullen, JJ.
Judgment reversed and new trial granted, costs to abide event.